Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the respective parties herein:
IT IS STIPULATED AND AGREED by and between counsel for the parties hereto, sub j ect to the approval of the Court:
That the merchandise covered by the above appeal for reappraisement consists of cotton shirts, cotton pants, and other cotton wearing apparel exported from Hong Kong subsequent to February 27, 1958.
That the said merchandise is not identified in the Final List published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956, T.D. 54521, effective February 27, 1958; and that the said merchandise was entered for consumption subsequent to February 27,1958.
That the facts and the issues involved herein are the same in all material respects as those involved in Shalom Baby-Wear, Inc. v. United States, Reap. Dec. 10905, wherein it was held that a buying commission paid to Esses & Co. by the plaintiff is a nondutiable item; and that the record in said case may be incorporated in and made a part of the record herein.
That on or about the date of exportation of the said merchandise, the price at which such or similar merchandise was freely sold, or, in the absence of sales, offered for sale in the principal markets of Hong *667Kong, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was the appraised value less the buying commission, as stated on the invoice.
IT IS FURTHER STIPULATED AND AGREED that the above appeal for reappraisement may be submitted for decision upon this stipulation.
On the agreed facts, I find and hold export value, as that value is defined in section 402 (b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise here in question and that such value was the appraised value, less the buying commission, as stated on the invoice.
Judgment will issue accordingly.